Exhibit 10.4

Execution Version

MEMBERSHIP INTEREST (BG WV) TRANSFER AGREEMENT

THIS MEMBERSHIP INTEREST (BG WV) TRANSFER AGREEMENT (this “Agreement”) is
entered into as of the Closing Date (as defined below), but is effective for all
purposes as of 11:59 p.m. on November 30, 2017 (the “Effective Time”), by and
among BG US Production Company, LLC, a Delaware limited liability company
(“Seller”), BG Production Company (WV), LLC, a Delaware limited liability
company (“Company”), and EXCO Production Company (WV), LLC, a Delaware limited
liability company (the “Purchaser”). Each of Seller, Company and Purchaser may
be referred to as a “Party” or together, as the “Parties.” Capitalized terms not
otherwise defined herein, including in Section 12, shall have the meanings
attributed to them in the Amended and Restated Operating Agreement of Company
dated June 1, 2010 (as amended, the “Operating Agreement”).

RECITALS

WHEREAS, Seller is the sole member in Company;

WHEREAS, the business and affairs of Company are governed by the Operating
Agreement;

WHEREAS, Seller owns 100% of the issued and outstanding membership interests in
Company (the “Membership Interests”);

WHEREAS, Purchaser, certain Affiliates of Purchaser, Company, and certain
Affiliates of Seller are entering or have entered into that certain Settlement
Agreement and Mutual Release, dated as of the Closing Date (the “Settlement
Agreement”); and

WHEREAS, in accordance with the Settlement Agreement, Seller will sell and
Purchaser will purchase all of Seller’s right, title, and interest in and to all
of the Membership Interests upon the terms and subject to the conditions set
forth herein in return for the consideration specified herein.

NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein and in the Settlement Agreement and other good and
valuable consideration set forth herein and in the Settlement Agreement, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties to this Agreement hereby agree as follows:

1. Transfer and Assignment. Subject to all of the terms of this Agreement,
Seller shall transfer the Membership Interests to Purchaser effective as of the
Effective Time.

2. Assignment and Assumption; Agreement to be Bound; No Longer Member. For and
in consideration of agreed value, the receipt and sufficiency of which is hereby
acknowledged, Seller hereby sells, conveys, assigns, transfers and delivers to
Purchaser, free and clear of all Encumbrances, all of its right, title and
interest in and to the Membership Interests, and Purchaser hereby takes and
accepts such assignment and transfer, in each case, effective as of the
Effective Time (the “Transfer”). PURCHASER HEREBY AGREES TO ASSUME, ACCEPT AND
TIMELY PERFORM AND DISCHARGE ANY AND ALL OF THE DUTIES,



--------------------------------------------------------------------------------

COVENANTS, LIABILITIES AND OTHER OBLIGATIONS OF SELLER UNDER THE OPERATING
AGREEMENT, WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE TIME. SELLER AND ITS
AFFILIATES SHALL BE RELEASED FROM ALL OF ITS RESPECTIVE OBLIGATIONS UNDER THE
OPERATING AGREEMENT WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE TIME, AND AS A
RESULT OF SUCH RELEASE OF SELLER BY PURCHASER AND THE TRANSFER, IT IS UNDERSTOOD
AND AGREED THAT AS OF THE EFFECTIVE TIME, SELLER SHALL NO LONGER BE A MEMBER OF,
NOR HAVE ANY INTEREST OR RIGHTS TO PARTICIPATE IN, COMPANY. FOR THE AVOIDANCE OF
DOUBT, THE FOREGOING ASSUMPTION AND RELEASE SHALL NOT PRECLUDE PURCHASER FROM
HAVING THE RIGHT TO SUE FOR ANY BREACH BY SELLER OF ITS REPRESENTATIONS,
WARRANTIES OR COVENANTS CONTAINED HEREIN.

3. Recognition of Transfer by Company. Company hereby consents to and recognizes
the Transfer. Purchaser shall file this Agreement with the records of Company
following the Closing Date.

4. Representations and Warranties of Seller and Company. Seller and Company
represents and warrants to Purchaser, as of the Effective Time and the Closing
Date, that:

 

  a. Organization. Each of Seller and Company is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation. Company is duly licensed, qualified or otherwise
authorized to conduct business and is in good standing under the Laws of each
jurisdiction in which it carries on business or owns assets and such
qualification is required by Law.

 

  b. Authority. Each of Seller and Company has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the execution and delivery of this Agreement by each of Seller and Company, and
the performance of all obligations hereunder, have been duly authorized by all
necessary action. Company has all requisite power and authority to own and
operate its property and to carry on its business as presently conducted by it.

 

  c. Enforceability. This Agreement has been duly and validly executed and
delivered by each of Seller and Company and, assuming due execution and delivery
of this Agreement by the other Parties, constitutes the binding obligation of
each of Seller and Company enforceable against Seller and Company in accordance
with its terms.

 

  d.

No Conflict. The execution, delivery, and performance of this Agreement by each
of Seller and Company will not, with or without the giving of notice or the
lapse of time, or both, (i) violate any provision of law to which Seller,
Company or any of their Affiliates is subject, (ii) violate any arbitration or
mediation protocol, order, judgment, or decree applicable to Seller or Company
or any of their Affiliates is subject, (iii) conflict with, result in a breach
or default under, or accelerate or permit the acceleration of the performance
required by any term or

 

2



--------------------------------------------------------------------------------

  condition of the applicable Organizational Documents of Seller or Company or
any of their Affiliates or any material Contract to which Seller or Company or
any of their Affiliates is subject, a party to or bound by, or (iv) result in
the creation or imposition of any Encumbrance upon any property of Company or
the Membership Interests. Except as provided in the Operating Agreement, no
consent, approval, authorization or order of any court or Governmental Authority
or of any third party is required in connection with the execution, delivery and
performance by Seller or Company of this Agreement.

 

  e. Brokers’ Fees. Neither of Seller nor Company nor any of their Affiliates
has employed or retained any broker, agent or finder in connection with this
Agreement or the transactions contemplated herein, or paid or agreed to pay any
brokerage fee, finder’s fee, commission or similar payment to any person on
account of this Agreement or the transactions provided for herein, which fee,
commission or payment will constitute an obligation payable by Purchaser or any
other Party; and Seller shall indemnify and hold harmless Purchaser from any
costs, including attorneys’ fees, and liability arising from the claim of any
broker, agent or finder employed or retained by Seller in connection with this
Agreement.

 

  f. Operating Agreement. Prior to the date hereof, Seller has provided to
Purchaser true, correct and complete copies of the Organizational Documents of
Company, including the Operating Agreement, together with all amendments
thereto.

 

  g. Title to Membership Interests. Seller owns beneficially and of record all
of the issued and outstanding membership interests in Company. The Membership
Interests constitute all of the issued and outstanding equity interests in
Company that are owned by Seller or any of its Affiliates. The Membership
Interests (i) are duly authorized, validly issued, fully paid and nonassessable;
(ii) are free and clear of all Encumbrances (other than restrictions imposed on
transfer under applicable federal and/or state securities Laws or regulations);
(iii) are not subject to any agreements or understandings among any Persons with
respect to the voting or transfer thereof; and (iv) other than this Agreement,
are not subject to any outstanding subscriptions, options, convertible
securities, warrants, calls or other securities granting rights to purchase or
otherwise acquire any of such Membership Interests or any commitments or
agreements of any character obligating Seller to transfer, redeem or exchange
any of such Membership Interests or the beneficial interest thereto. Company
does not have, or has never had, any subsidiaries or direct or indirect equity
interest in any Person. Company has not made any distribution to any member from
an after January 1, 2017.

 

  h. Anti-Bribery. In relation to the transactions the subject of this
Agreement, neither Seller, Company nor any of their Related Parties has made,
offered or authorized or will make, offer or authorize any payment, gift,
promise or other advantage, whether directly or through any other person or
entity, to or for the use or benefit of any Government Official or any entity or
other person where such payment, gift, promise or other advantage would
(i) comprise a Facilitation Payment; or (ii) violate the Anti-Bribery and
Money-Laundering Laws and Obligations or any other applicable Law.

 

3



--------------------------------------------------------------------------------

  i. Litigation. There are no Proceedings pending, threatened in writing, or, to
Seller’s Knowledge, threatened orally by any Person against Seller or its
Affiliates with respect to (i) the Membership Interests, and/or (ii) other than
any Proceedings to which Purchaser or its Affiliates is a party thereto, Company
or the assets held by Company.

 

  j. Contracts. To Seller’s Knowledge, Company is not a party to any Contract
other than Contracts to which Purchaser or one of its Affiliates is a party
thereto or has Knowledge thereof. Company is, and to Seller’s Knowledge, each
counterparty thereto (other than Purchaser or its Affiliates) is, in material
compliance with, and not in default in any material respect under, any Contract
to which Company is a party.

 

  k. Taxes. (i) All Tax Returns required to be filed by Company have been timely
filed and all such Tax Returns are true, correct and complete in all material
respects; (ii) all Taxes due and payable by Company have been paid whether or
not shown as due on such Tax Returns; (iii) there are no Encumbrances on any of
the assets held by Company that arose in connection with the failure to pay any
Tax by Company; (iv) there are no Proceedings, Claims or notices of deficiency
pending against or threatened in writing against Company in connection with any
unpaid Tax; (v) no Tax Returns of Company are under audit or examination by any
Governmental Authority; (vi) there are no agreements or waivers currently in
effect that provide for an extension of time with respect to the filing of any
Tax Return by Company or the assessment or collection of any Tax from Company;
(vii) no written claim has been made by any Governmental Authority in a
jurisdiction where Company did not file a Tax Return or pay a Tax directly that
it is or may be required to file such a Tax Return or pay such a Tax (as the
case may be) in that jurisdiction; and (viii) other than the “EXCO-BG Appalachia
Tax Partnership,” none of the assets of Company is subject to any tax
partnership agreement or provisions requiring a partnership income tax return to
be filed under Subchapter K of Chapter 1 of Subtitle A of the Code or any
similar state statute.

 

  l. Compliance with Laws. To Seller’s and Company’s Knowledge, Company is not,
and during the past three years has not been, in material violation of any
applicable Laws.

 

  m. Indebtedness. Company does not have any Indebtedness from or to any other
Person, and/or has not made any guarantees for the benefit of any Person.

 

  n. Bank Accounts; Powers of Attorney. There are no bank accounts or investment
accounts maintained by Company as of the Closing Date and there are no valid
powers of attorney issued by Company that remain in effect following the Closing
Date, other than powers of attorney for which Purchaser has consented in writing
to remain outstanding.

 

4



--------------------------------------------------------------------------------

  o. Scope of Activities. Company (i) does not own any property or assets other
than property and assets that are subject to that certain Joint Development
Agreement, dated as of June 1, 2010, by and among Company, certain Affiliates of
Seller, Purchaser and certain Affiliates of Purchaser (as amended from time to
time, including pursuant to that certain Amendment to the Joint Development
Agreement (Appalachia), dated October 14, 2014) or (ii) has not conducted any
business other than the business of owning and operating its assets that are
subject thereto.

 

  p. Employees; Employee Benefits. Company does not currently have, and has
never had, any employees, consultants or other individual service providers, and
Company has not extended any offer of employment or service to any employee or
other individual service provider that is outstanding as of the Closing Date.
Company does not maintain or administer, or has never maintained or
administered, or does not have any liability or obligation (whether contingent
or otherwise) under, any Employee Benefit Plan, and Company does not have any
commitment to create or adopt any Employee Benefit Plan.

5. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller, as of the Effective Time and the Closing Date, that:

 

  a. Organization. Purchaser is a limited liability company duly formed, validly
existing and in good standing under the Laws of the jurisdiction of its
formation. Purchaser is duly licensed, qualified or otherwise authorized to
conduct business and is in good standing under the Laws of each jurisdiction in
which it carries on business or owns assets and such qualification is required
by Law.

 

  b. Authority. Purchaser has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution and
delivery of this Agreement by Purchaser, and the performance of all obligations
hereunder, have been duly authorized by all necessary action. Purchaser has all
requisite power and authority to own and operate its property and to carry on
its business as presently conducted by it.

 

  c. Enforceability. This Agreement has been duly and validly executed and
delivered by Purchaser and, assuming due execution and delivery of this
Agreement by the other Parties, constitutes the binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms.

 

  d.

No Conflict. The execution, delivery, and performance by Purchaser of this
Agreement will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of law to which Purchaser or its Affiliates
is subject, (ii) violate any arbitration or mediation protocol, order, judgment,
or decree applicable to Purchaser or its Affiliates, or (iii) conflict with,
result in a

 

5



--------------------------------------------------------------------------------

  breach or default under, or accelerate or permit the acceleration of the
performance required by any term or condition of its Organizational Documents or
any material Contract to which Purchaser or its Affiliates is subject, a party
to or bound by. No consent, approval, authorization or order of any court or
Governmental Authority or of any third party is required in connection with the
execution, delivery and performance by Purchaser of this Agreement.

 

  e. Brokers’ Fees. Neither Purchaser nor any of its Affiliates has employed or
retained any broker, agent or finder in connection with this Agreement or the
transactions contemplated herein, or paid or agreed to pay any brokerage fee,
finder’s fee, commission or similar payment to any person on account of this
Agreement or the transactions provided for herein, which fee, commission or
payment will constitute an obligation payable by Seller; and Purchaser shall
indemnify and hold harmless Seller from any costs, including attorneys’ fees,
and liability arising from the claim of any broker, agent or finder employed or
retained by Purchaser in connection with this Agreement.

 

  f. Anti-Bribery. In relation to the transactions the subject of this
Agreement, neither the Purchaser nor any of its Related Parties has made,
offered or authorized or will make, offer or authorize any payment, gift,
promise or other advantage, whether directly or through any other person or
entity, to or for the use or benefit of any Government Official or any entity or
other person where such payment, gift, promise or other advantage would
(i) comprise a Facilitation Payment; or (ii) violate the Anti-Bribery and
Money-Laundering Laws and Obligations or any other applicable Law.

6. Disclaimer.

 

  a. Except as and to the limited extent expressly set forth in this Agreement,
(i) each of Seller, Purchaser and Company make no representations or warranties,
express or implied, and (ii) each of Seller, Purchaser and Company expressly
disclaim all liability and responsibility for any representation, warranty,
statement or information made or communicated (orally or in writing) to the
other Parties.

 

  b. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN THIS AGREEMENT, SELLER MAKES NO AND EXPRESSLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO (I) TITLE TO THE
MEMBERSHIP INTERESTS, OR (II) ANY ESTIMATES OF THE VALUE OF THE MEMBERSHIP
INTERESTS OR FUTURE REVENUES GENERATED BY THE MEMBERSHIP INTERESTS, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE
DEEMED TO BE OBTAINING THE MEMBERSHIP INTERESTS IN THEIR PRESENT CONDITION, “AS
IS” AND “WHERE IS” WITH ALL FAULTS AND DEFECTS. FOR THE AVOIDANCE OF DOUBT, THE
FOREGOING DISCLAIMER SHALL NOT PRECLUDE PURCHASER FROM HAVING THE RIGHT TO SUE
FOR ANY BREACH BY SELLER OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS
CONTAINED HEREIN.

 

6



--------------------------------------------------------------------------------

7. Covenants.

 

  a. Releases. Effective as of the Effective Time, each Party, on behalf of
itself and its Affiliates, hereby unconditionally and irrevocably and forever
releases and discharges the other Parties and their respective Affiliates, and
their respective successors and assigns, and any present or former directors,
managers, officers, employees or agents of such Party (each, a “Released
Party”), of and from, and hereby unconditionally and irrevocably waives, any and
all Claims, debts and liabilities of any kind or character whatsoever, known or
unknown, suspected or unsuspected, in contract, direct or indirect, at Law or in
equity that such Party (or any of its Affiliates) ever had, now has or ever may
have or claim to have against any Released Party, for or by reason of any
matter, circumstance, event, action, inaction, omission, cause or thing
whatsoever, in each instance, arising prior to the Effective Time and related to
the Company, the Company’s assets or the transactions contemplated by this
Agreement, other than Claims (if any) related to (i) a breach by any Party of
either (A) its respective representations, warranties or covenants contained
herein or (B) the terms of the Operative Documents (as defined in the Settlement
Agreement) and/or (ii) any claims by any Party or its Affiliates with respect to
matters relating to assets lying outside the AMI Area (as defined in the
Settlement Agreement).

 

  b. Records. As soon as reasonably practicable (and in no event later than five
days following the Closing Date), Seller shall provide to Purchaser electronic
copies of the files (including lease files, land files, wells files, division
order files, abstracts, title files, engineering and/or production files),
records (including corporate minute books and records and Tax and accounting
records), data and maps of Company (collectively, the “Records”) that are in the
possession of Seller or any of its Affiliates and that were not provided to
Seller or any of its Affiliates by Purchaser or its Affiliates. No later than 30
days following the Closing Date, Seller shall provide to Purchaser hard copies
of the Records in the possession of Seller or any of its Affiliates and that
were not provided to Seller or any of its Affiliates by Purchaser or its
Affiliates.

 

  c. Rights of Ownership of Membership Interests. From and after the Closing
Date, Purchaser shall be entitled to all of the rights of ownership attributable
to the Membership Interests (including the right to all production, proceeds of
production and other proceeds) prior to, on or after the Effective Time. If
Seller (or any of its Affiliates) receives monies belonging to Company or the
Purchaser, including proceeds of production, then such amount shall, within five
Business Days after the end of the month in which such amounts were received, be
paid over to the proper party.

 

7



--------------------------------------------------------------------------------

  d. Change of Name. As promptly as practicable following the Closing Date, but
in any event within 60 days following the Closing Date, Purchaser shall cause
Company’s name to be changed to remove any reference to “BG”.

8. Limitation on Liability. In no event shall any Party be liable to the other
Parties for punitive, exemplary, consequential, or special damages (except where
such damages constitute part of a claim of a third person which is indemnified
pursuant to the provisions of this Agreement).

9. Investment Intent of Purchaser. Purchaser acknowledges that the Membership
Interests have not been, and will not be, registered under the Securities Act of
1933, as amended, or under any state securities laws, and is being sold in
reliance upon federal and state exemptions for transactions not involving any
public offering. Purchaser is a sophisticated investor with knowledge and
experience in business and financial matters.

10. Post-Closing Obligations.

 

  a. Taxes Generally. Seller agrees to prepare or make the requisite filings to
reflect the Transfer under the Code. Seller will pay the Taxes incurred by it,
if any, associated with the Transfer based on the tax effects as the transferor
to the Transfer according to the Code and its corporate guidelines. Purchaser
will pay the Taxes incurred by it, if any, associated with the Transfer based on
the tax effects as the transferee to the Transfer according to the Code and its
corporate guidelines.

 

  b. Tax Returns. With respect to Tax Returns required to be filed with by
Company, Seller shall prepare or cause to be prepared all such Tax Returns that
are required to be filed prior to the Closing Date and shall pay all Taxes shown
to be due on such Tax Returns. Purchaser shall prepare all Tax Returns that are
required to be filed with respect to Company on or after the Closing Date and
shall pay all Taxes shown to be due on such Tax Returns.

 

  c. Cooperation on Tax Matters. In connection with the preparation of any
Company Tax Returns, payment of Taxes related to Company, audit examinations
related to Company, and any administrative or judicial proceedings regarding Tax
liabilities that are imposed on Seller or Purchaser and related to Company,
Seller and Purchaser shall, and shall cause Company to, cooperate fully with
each other, including with respect to the furnishing or making available during
normal business hours of records, personnel (as reasonably required), books of
account, powers of attorney or other materials necessary or helpful for the
preparation of such Company Tax Returns, the payment of such Taxes, the conduct
of such audit examinations or the defense of Claims by Governmental Authorities
as to the imposition of such Taxes.

 

  d. Tax Characterization. The Parties agree that for U.S. federal income tax
purposes and for purposes of state income taxes that follow U.S. federal income
tax principles, the transactions herein, taken together with the transactions

 

8



--------------------------------------------------------------------------------

  contemplated by the Settlement Agreement shall be treated in a manner
consistent with the principles of Revenue Ruling 99-6, 1999-1 C.B. 432.
Accordingly, (i) Seller shall be treated as transferring the its interests in
the “EXCO-BG Appalachia Tax Partnership” in satisfaction of the Claims, and
(ii) Purchaser shall be treated as receiving a proportionate share of the assets
of the “EXCO-BG Appalachia Tax Partnership.”

11. Resignation of Officers. Simultaneously with the execution and delivery of
this Agreement, Seller shall deliver resignations, effective immediately
following the Closing Date, of all of the officers, directors and managers of
Company.

12. Miscellaneous.

 

  a. Effect of Waiver or Consent. Any failure by any Party or Parties to comply
with any of its or their obligations, agreements or conditions herein contained
may be waived by the Party or Parties to whom such compliance is owed by an
instrument signed by any such Party or Parties and expressly identified as a
waiver, but not in any other manner. No waiver of, or consent to a change in,
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided in writing.

 

  b. Amendment. This Agreement may be amended or modified only by an agreement
in writing executed by all Parties and expressly identified as an amendment or
modification.

 

  c. Successors and Assigns. Neither this Agreement nor any rights, interest,
obligations or other parts hereof shall be assignable by any Party without the
prior written consent of the other Parties, which consent may be denied in such
other Party’s sole discretion. Any assignment in violation of this provision
shall be void. Except as otherwise provided herein, this Agreement shall bind
and inure to the benefit of and be enforceable by the Parties hereto and their
respective successors and assigns.

 

  d. Governing Law. EXCEPT TO THE EXTENT THE LAWS OF ANOTHER JURISDICTION WILL
GOVERN UNDER CONFLICT OF LAWS PRINCIPLES GOVERNING TRANSFERS OF ASSETS LOCATED
IN SUCH OTHER JURISDICTION, THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS.

 

  e.

Dispute Resolution. The sole and exclusive forum for any disputes arising out of
or relating to this Agreement, including, but not limited to, any disputes
involving questions of breach, termination, or validity of this Agreement, shall
be finally resolved by arbitration in Houston, Texas. The arbitration shall be
conducted in

 

9



--------------------------------------------------------------------------------

  accordance with the International Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration (“CPR”) Rules. The CPR is the
appointing authority. The resulting arbitral award shall be final and binding
without right of appeal, and judgment upon such award may be entered in any
court having jurisdiction thereof.

 

  f. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

  g. Further Assurances. In the event that at any time any further action is
necessary to carry out the purposes of this Agreement, the Parties shall take
such further action (including the execution and delivery of such further
documents and instruments) as any Party may reasonably request.

 

  h. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one agreement. The Parties agree that any document or signature
delivered by facsimile transmission, by PDF through electronic mail, or other
electronic means shall be deemed an original executed document for all purposes
hereof.

 

  i. Press Releases. No Party shall (and each shall cause its Affiliates not to)
issue any press release or make any statement to the general public relating to
the subject matter of this Agreement unless such Party has first consulted with
the other Parties and obtained the other Parties’ prior written approval of the
text thereof; provided, however, that nothing herein shall prevent a Party from
publishing such press releases or other statement to the general public as is
necessary to satisfy such Party’s obligations at Law or under the applicable
rules of any stock or commodities exchange or any court after consultation with
the other Parties and such other Parties’ reasonable review and comment.

 

  j. Certain Definitions. The following terms, as used herein, have the meanings
set forth below:

“Affiliate” or “Affiliates” mean, with respect to any Party, any corporation,
partnership (including a limited partnership), limited liability company, or
other legal entity that directly or indirectly controls, is controlled by or is
under common control with such Party; where “control” means the ability to
direct the management and policies of a Person through ownership of voting
shares or other equity rights, pursuant to a written agreement, or otherwise.
The terms “Controls” and “Controlled by” and other derivatives shall be
construed accordingly.

“Anti-Bribery and Money-Laundering Laws and Obligations” means (a) the laws
relating to combating bribery and corruption, and/or the principles described in
the Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in

 

10



--------------------------------------------------------------------------------

Paris on December 17, 1997, which entered into force on February 15, 1999, and
the Convention’s Commentaries; (b) the laws relating to combating bribery,
corruption and money laundering in the countries of the applicable Person’s
place of incorporation, principal place of business, and/or place of
registration as an issuer of securities, and/or in the countries of the
applicable Person’s ultimate parent company’s place of incorporation, principal
place of business, and/or place of registration as an issuer of securities;
(c) the United States Foreign Corrupt Practices Act of 1977; (d) the United
Kingdom Bribery Act 2010 (as amended from time to time); and (e) and all other
applicable national, regional, provincial, state, municipal or local laws and
regulations that prohibit the bribery of, or the providing of unlawful
gratuities, facilitation payments or other benefits to, any Government Official
or any other person.

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

“Claims” means any and all claims, demands, loss, liability, liens, judgments,
settlements, suits, causes of action, fines, penalties, compliances, costs, and
any costs, expenses and fees associated with the investigation, defense and
resolution of the foregoing, including without limitation, reasonable attorney’s
fees, asserted or prosecuted by or on behalf of a third party. Claims may be
based on any theory of tort, contract, strict liability, statutory liability
(including, without limitation, fines, penalties, obligations or requirements)
or any other basis for liability and shall include, without limitation, any
Claims arising, occurring or resulting from, related to or based on the injury,
disease, or death of any persons or damage to, loss or destruction of any
property, real or personal.

“Closing Date” has the meaning set forth in that certain Agreement Regarding
Settlement by and among Purchaser, certain Affiliates of Purchaser, Seller and
certain Affiliates of Seller.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Contract” means any written or oral contract, agreement, purchase order,
binding bid, commitment or any other legally binding arrangement, but excluding,
however, any lease, deed, easement, Permit or other instrument (other than
acquisition or similar sales or purchase agreements) creating, assigning or
evidencing an interest in any real property related to or used in connection
with the assets of any of Company.

“Employee Benefit Plan” means (a) any “employee benefit plan” (as such term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, or any similar plan subject to laws of a jurisdiction outside of the
United States), (b) any employment, consulting, advisor or other service
agreement or arrangement, (c) any noncompetition, nondisclosure,
nonsolicitation, severance, termination, pension, retirement, supplemental
retirement, excess benefit, profit sharing, bonus, incentive, deferred
compensation, retention, transaction, change in control and similar plan,
program, arrangement, agreement, policy or commitment, (d) any compensatory
option, restricted unit, performance unit, appreciation right, deferred unit or
other equity or equity-based plan, program, arrangement, agreement, policy or
commitment, and (e) any savings, life, health, disability, accident, medical,
dental, vision, cafeteria, insurance, flex spending, adoption/dependent/employee
assistance, tuition, vacation, paid-time-off, other welfare fringe benefit and
any other employee benefit plan, program or arrangement.

 

11



--------------------------------------------------------------------------------

“Encumbrance” means any liens, pledges, mortgages, deeds of trust, security
interests, leases, licenses, charges, Claims, encroachments, easements or other
encumbrances of any kind.

“Facilitation Payments” means payments to a Government Official to facilitate or
expedite performance of a routine governmental action which is an action which
is commonly performed by such Government Official.

“Government Official” means (a) any official or employee of any government, or
any agency, ministry, department of a government (at any level), person acting
in an official capacity for a government regardless of rank or position,
official or employee of a company wholly or partially controlled by a government
(for example, a state owned oil company), political party and any official of a
political party; and (b) any candidate for political office, any officer or
employee of a public international organization, such as the United Nations or
the World Bank, or any immediate family member (meaning a spouse, dependent
child or household member) of any of the foregoing.

“Governmental Authority” means any federal, state, county, municipal or local
government or any regulatory or administrative agency, department, division,
commission, court or arbitral body, or other similar recognized organization or
body of any federal, state, tribal, municipal, or local governmental authority
or of any foreign government or other similar recognized organization or body
exercising similar powers or authority.

“Indebtedness” of any Person means, without duplication, (a) the principal of
and, accrued and unpaid interest, prepayment premiums or penalties and fees and
expenses in respect of indebtedness of such Person for borrowed money; (b) all
obligations (contingent or otherwise) of such Person issued or assumed as the
deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(but excluding trade accounts payable incurred in the ordinary and usual course
of business of normal day-to-day operations of the business consistent with past
practice); (c) all capitalized lease obligations; (d) all obligations of the
type referred to in clauses (a) through (c) of any Persons the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise; and (e) all obligations of the type referred to
in clauses (a) through (d) of other Persons secured by any Encumbrance on any
property or asset of such Person (whether or not such obligation is assumed by
such Person).

“Known/Knowledge” whenever a statement regarding the existence (or absence) of
any fact in this Agreement is qualified by a phrase such as “to such Party’s
Knowledge”, “Known to such Party,” “has Knowledge” or “had actual Knowledge” or
any similar qualification, the Parties intend that the only information to be
attributed to such Party is information actually known to (i) the person in the
case of an individual or (ii) in the case of a corporation (or other business
entity), the current officer and/or manager who devotes substantial attention to
matters of such nature during the ordinary course of his or her employment after
due inquiry to all Person reporting to such officer or manager. Except as
provided in the preceding sentence and unless otherwise specifically provided
elsewhere in this Agreement, no Party is represented or

 

12



--------------------------------------------------------------------------------

obligated to have undertaken a separate investigation in connection with the
transaction contemplated in this Agreement to determine the existence (or
absence) of any statement or representation qualified by a phrase such as “to
such Party’s Knowledge”, “Known to such Party” or “had actual Knowledge” or
similar qualification.

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, order, or determination of a Governmental Authority, or any
requirement under the common law.

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreements, limited liability company
agreements, bylaws, operating agreements or similar formation or governing
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of a Person, including any
amendments thereto.

“Permit” means any permit, license, registration, consent, order, approval,
variance, exemption, waiver, franchise, right or other authorization required by
or obtained from any Governmental Authority, including for the use, withdrawal,
storage, discharge, treatment, injection or disposal of water.

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

“Proceeding” means any action, arbitration, audit, cause, complaint, charge,
hearing, inquiry, investigation, litigation, proceeding, review or suit (whether
civil, criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before any Governmental Authority or arbitrator.

“Related Parties” means in relation to a Party: (a) any of its Affiliates;
(b) any person employed by that Party or its Affiliates; (c) any director or
other officer of that Party or its Affiliates; and (d) any person or entity
acting for or on behalf of that Party or its Affiliates.

“Tax” and “Taxes” means all taxes, assessments, charges, duties, fees, levies,
imposts or other similar charges imposed by a Governmental Authority, including
all income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, ad valorem, property,
excise, severance, windfall profits, premium, stamp, license, payroll,
employment, social security, unemployment, disability, environmental,
alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges of
any kind, and all estimated taxes, deficiency assessments, additions to tax,
penalties and interest, whether disputed or not and including any obligation to
indemnify or otherwise assume or succeed to the foregoing liabilities of any
other Person by Law, by Contract or otherwise.

“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration or other filing provided to any Governmental Authority
including any attachments thereto and amendments thereof.

[Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the Parties has executed this Agreement to be
effective as of the Effective Time.

SELLER:

BG US PRODUCTION COMPANY, LLC

 

/s/ Michael Larimer Name: Michael Larimer Title: VP Operations

COMPANY:

BG PRODUCTION COMPANY (WV), LLC

 

/s/ Michael Larimer Name: Michael Larimer Title: VP Operations

[Signature Page to Membership Interest (BG WV) Transfer Agreement]



--------------------------------------------------------------------------------

PURCHASER:

EXCO PRODUCTION COMPANY (WV), LLC

 

/s/ Harold L. Hickey Name:   Harold L. Hickey Title:   Chief Executive Officer &
President

[Signature Page to Membership Interest (BG WV) Transfer Agreement]